Order, Supreme Court, New York County (Karla Moskowitz, J.), entered February 26, 1992, which, inter alia, denied defendants’ motion to dismiss plaintiffs claim for punitive damages, unanimously modified, on the law, to grant defendants’ motion, and otherwise affirmed, with costs.
Plaintiff alleges that she was robbed in an elevator while leaving her office, that defendants knew of the danger because of robberies and other assaults in the building, and that defendants acted with reckless disregard in not taking steps to improve security inside the building.
While punitive damages can be awarded for the reckless creation of injury or danger (see, Home Ins. Co. v American Home Prods. Corp., 75 NY2d 196, 203-204), the evidence adduced by plaintiff is insufficient to raise an issue of recklessness. Assuming the truth of plaintiffs averments, defendants’ conduct, at worst, can only be characterized as negligent. Concur — Sullivan, J. P., Wallach, Ross and Asch, JJ.